Title: From James Madison to Thomas Jefferson, 25 January 1826
From: Madison, James
To: Jefferson, Thomas


        
          Dear Sir
          Montpr. Jany. 25. 1826
        
        Your Circular of the 20. postmark 23. inst. was recd. last evening; and the letter from Mr. Pictet forwarded as desired to our Colleagues at Richmond.
        I concur in your mode of providing for the foreseen vacancy, which I sincerely lament on every acct; as I should, in any admissible mode, that would avoid the necessity for an extra meeting of the Visitors. I am acquiescent also in your order of preference, among the names you propose for the vacancy; without being prepared to add a single one to them; unless indeed Mr. Lomax, whom I do not know personally & have otherwise a very slight knowledge of, should be thought proper for the list. Perhaps a like concurrence of our Colleagues may render not only a meeting of the Board, but further consultations by letter, unnecessary.
        I consider the chance so desperate as to both Barbour & Dade, that it is scarcely justifiable to submit to the delay of a renewed offer to them. The remark is in some degree applicable to Mr. Rives, whose state of health, as well as the considerations you notice, forbids a hope of his acceptance. I understand his rank in Congress corresponds with the view you have formed of his talents & acquirements. The great distance of Mr. Preston &

bare possibility of his acceptance seem to require us to lose sight of him also on the occasion. Of Mr. Robertson I know nothing but from Report, which ascribes to him good talents & good principles. The Visitors at Richmond must be able to judge so much better of his qualifications than I can, that I am ready to subscribe to their estimate of them. Of Mr. Terrell I am personally altogether ignorant; But your portrait of him, to say nothing of the Testimony of Pictet, makes me willing to concur in the Selection of him at once, if there be nothing in the answers from Richmond inconsistent with such a course. Always affecty.
        
          James Madison
        
      